UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-2079


MENGISTU TAYE,

                 Petitioner,

          v.

DANA JAMES BOENTE, Acting Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 31, 2017                Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Petition denied in part, dismissed in part by unpublished per
curiam opinion.


Mengistu Taye, Petitioner Pro Se. Benjamin C. Mizer, Principal
Deputy Assistant Attorney General, Jessica Eden Burns, Jane Tracey
Schaffner, Claire L. Workman, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mengistu Taye, a native and citizen of Ethiopia, petitions

for review of an order of the Board of Immigration Appeals (Board)

denying his motion to reopen.   We have reviewed the administrative

record and the Board’s order and conclude that the Board did not

abuse its discretion in denying the motion as untimely and number-

barred.   See 8 C.F.R. § 1003.2(c)(2) (2016).    We therefore deny

the petition for review in part for the reasons stated by the

Board. See In re Taye (B.I.A. Sept. 7, 2016). We lack jurisdiction

to review the Board’s refusal to exercise its sua sponte authority

to reopen and therefore dismiss this portion of the petition for

review.   See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.

2009).

     Accordingly, we deny in part and dismiss in part the petition

for review.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                          PETITION DENIED IN PART;
                                                 DISMISSED IN PART




                                 2